Title: To Thomas Jefferson from Albert Gallatin, 12 March 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     March 12. 1808
                  
                  It appears from the enclosed extract of a letter from the collector of Wilmington that we have no Marshal in North Carolina; which stops our business and even prevents serving process on a vessel which had violated the embargo. 
                  Respectfully Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
                  
                     I enclose the letter itself, which be pleased to return. He has been referred to the district attorney for the proper mode to pursue.
                  
               